IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2017-CA-01036-COA

COAST PLAZA LLC, MICHAEL J. THOMPSON,                                  APPELLANTS/
KEITH PAUL GAGNON, AND ESTATE OF                                   CROSS-APPELLEES
MILTON L. GAGNON

v.

RCH CAPITAL LLC, RCH MORTGAGE FUND                                      APPELLEES/
V LLC, AND MICHAEL J. YENTZEN ESQ., AS                           CROSS-APPELLANTS
SUBSTITUTE TRUSTEE

DATE OF JUDGMENT:                          06/19/2017
TRIAL JUDGE:                               HON. SANFORD R. STECKLER
COURT FROM WHICH APPEALED:                 HANCOCK COUNTY CHANCERY COURT
ATTORNEYS FOR APPELLANTS:                  MICHAEL JAMES THOMPSON JR.
                                           KEITH PAUL GAGNON (PRO SE)
ATTORNEY FOR APPELLEES:                    MICHAEL ANDREW McDONALD
NATURE OF THE CASE:                        CIVIL - REAL PROPERTY
DISPOSITION:                               ON DIRECT APPEAL: AFFIRMED.
                                           ON CROSS-APPEAL: AFFIRMED -
                                           06/11/2019
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE J. WILSON, P.J., McCARTY AND C. WILSON, JJ.

       C. WILSON, J., FOR THE COURT:

¶1.    Coast Plaza LLC, Michael J. Thompson, Keith Paul Gagnon, and the Estate of Milton

L. Gagnon (collectively referred to as “Coast Plaza”) appeal the chancellor’s denial of their

complaint to enforce a settlement agreement purportedly entered by the parties. RCH Capital

LLC, RCH Mortgage Fund V LLC (collectively referred to as “RCH”), and Michael J.

Yentzen, Esq., as substitute trustee, cross-appeal the chancellor’s purported finding that an

offer and acceptance existed among the parties. Because we find that the chancellor properly
denied Coast Plaza’s complaint to enforce the settlement agreement, we affirm.

                                          FACTS

¶2.    Coast Plaza LLC (the “LLC”) is a Mississippi limited liability company that was

owned equally by Michael J. Thompson1 and Milton L. Gagnon. Milton Gagnon, who lived

in Metairie, Louisiana, died testate on or about July 29, 2016. The LLC’s sole asset was

certain real property, a strip mall in Waveland, Mississippi.

¶3.    Prior to Milton Gagnon’s death, the LLC entered into a promissory note secured by

a deed of trust on the property. Thompson and Milton Gagnon signed the note as personal

guarantors. RCH later purchased the note and became the assignee of the original lender’s

rights thereunder.

¶4.    On November 4, 2016, RCH issued a notice of default to Coast Plaza for deficiency

under the note. Shortly thereafter, RCH’s counsel issued a notice of intent to foreclose on

the LLC’s property and offer it for sale on December 30, 2016.

¶5.    On November 29, 2016, Ryan Razook, manager of RCH Mortgage Fund V LLC, sent

the following email to Thompson:

       Mike,

       Thank you for your email. Regarding a conversation I just had in our office
       I want to follow up with you and provide you with an option.



       1
        Michael J. Thompson Sr. is the half-owner of Coast Plaza LLC. Michael J.
Thompson Jr. is the attorney for the Appellants/Cross-Appellees on appeal. All references
to “Michael J. Thompson” and “Thompson” herein refer to Michael J. Thompson Sr.

                                             2
       Provided there are no liens or other debt on the property, RCH would accept
       a [d]eed in lieu of foreclosure from you.

       If you would like to do this, we would agree to satisfy the debt and therefore
       waive personal liability under the guarantees.

       *This would avoid the possibility of a deficiency judgment against you after
       the foreclosure sale.

       Please let me know if you are interested in this and we will work to prepare the
       documents needed.

       Thanks[,]

       Ryan

¶6.    On November 30, 2016, Thompson responded that he would meet with one of the

“prime movers” involved with Milton Gagnon’s estate (the “Gagnon Estate”) “to bring the

[e]state up to speed.” Thompson further stated that he “[did] not anticipate any resistance”

and that he would be in touch. Later that afternoon, Thompson emailed Razook and stated:

       RCH:

       Be advised that your offer is accepted.

       Kindly reply to acknowledge your receipt of this acceptance.

       mjt

¶7.    Razook, on behalf of RCH, replied to Thompson’s email that same afternoon:

       Mike,

       Thank you for your email.

       We have already ordered a title search to confirm if there are any other debts
       or claims against the property. Once we have that report and it shows the

                                              3
       property is clear of other liens, we will provide you with a request for what is
       needed from you and/or [the Gagnon Estate] that would allow us to accept a
       deed in lieu of foreclosure.

       To give you a heads up, below is some of what we’re going to be working
       through and requesting:

               6. [sic] Title search that you ordered – showing no other liens
               7. Confirm status of real estate taxes and [i]nsurance
               8. Current and full financial disclosure by borrower and guarantors
               9. Full cooperation from [b]orrower and delivery of
                       a. Keys to the property[]
                       b. Original leases
                       c. List of vendor and utility accounts
                               i. Confirm that accounts are current
                       d. Lease estopp[el]s executed by tenants
                               i. RCH will prepare this form and provide to you
                       e. Indemnification/statement/guaranty there are no
                       structural or environmental issues that [have] not been
                       disclosed[]
               10. For our company to be able to accept a deed in lieu, there has to be
               certainty of a smooth transition into ownership and that we are not
               exposing ourselves to unknown liabilities or claims.

       *Please note: RCH has not agreed to modify or waive any of its rights under
       the loan documents or its rights to foreclosure and [to] pursue judgments
       against the guarantors. Any and all changes to the governing loan documents
       must be in writing and executed by all parties. It is our intent to have our
       attorney continue to move towards the foreclosure sale on 12/20/16 until such
       time an agreement in writing is executed by all parties and dictates a [different]
       course of action.

       Once we receive the title search report, I will follow up with you.

       Thanks[,]
       Ryan

Following this exchange, the parties worked towards transferring a deed in lieu of

foreclosure.

                                               4
¶8.    On December 5, 2016, Razook emailed Thompson and stated that the title search

revealed a title issue that would need to be “cleared up before a deed in lieu could happen.”

The search revealed a quitclaim deed, recorded in 2003, wherein the LLC, via Thompson and

his wife, deeded the property to Thompson’s daughter, Jennifer Rebecca Thompson. Razook

stated Thompson would “need to have Jennifer Rebecca Thompson quitclaim the property

back to Coast Plaza LLC so that item is cleared.” Razook further stated, “As mentioned in

previous emails there is a lot to get done before a [d]eed in [l]ieu can be accepted.” Razook

provided Thompson with a detailed list of other things that RCH needed by particular dates.

¶9.    On December 6, 2016, Yentzen, on behalf of RCH, emailed Thompson a quitclaim

deed for Jennifer’s signature. In this email, Yentzen also advised Thompson that “the LLC

was [administratively] dissolved in 2011 . . . and thus would need to be reinstated for a deed

in lieu to be granted.” Later that day, Jennifer signed the quitclaim deed, deeding the

property back to the LLC. The Hancock County Chancery Clerk recorded the quitclaim deed

on December 7, 2016.

¶10.   On December 9, 2016, Razook emailed Thompson with a “status update request” and

advised that RCH had not heard from the Gagnon Estate and had “not received the money

or most of the information required to be delivered by today.” On December 13, 2016,

Razook emailed Thompson again to confirm RCH’s receipt of certain information and

documentation but advised that other information and documentation were still needed. In

response, Thompson advised RCH that the Gagnon Estate was “still gathering information”


                                              5
and would not “share [its] financial information with [him].” Thompson also advised RCH

that “[t]he estate has five years to open succession[,] and probate will take several years after

succession.”

¶11.   On December 18, 2016, Thompson emailed RCH a two-page letter, on behalf of the

LLC, objecting to foreclosure on the property. Razook replied to Thompson on December

19, 2016, and retracted RCH’s offer to accept a deed in lieu of foreclosure:

       Mike,

       We are in receipt of your attached letter. RCH and Coast Plaza LLC never had
       any binding agreement where Coast Plaza LLC fully performed under all terms
       that would then require RCH to accept a deed in lieu or release the guarantors.

       So we are definitely clear, RCH hereby retracts any offers made regarding
       accepting a deed in lieu from Coast Plaza LLC.

       Further:

       On 10/29/16, I did email you with the option of a deed in lieu contingent on
       the specific condition that there were no other existing liens on the property.
       As we are all aware the title search revealed there was in fact another existing
       lien at that time. The existence of that lien further supports that RCH would
       not be bound by that email to accept a deed in lieu.

       Also, the 10/29/16 email and any of the correspondence following that email
       do not constitute an agreement, a modification of the loan documents or a
       waiver of any lender rights. In addition, prior to you taking action to remove
       that lien, RCH provided you with additional contingencies and deadlines
       which you failed to provide most of the documentation and failed to satisfy all
       contingencies on or before the stated deadlines.

(Emphasis in original).

¶12.   On December 21, 2016, Coast Plaza filed a complaint to enforce the settlement


                                               6
agreement, an application for a temporary restraining order, and a motion for a preliminary

injunction. The chancellor issued a temporary restraining order enjoining RCH from

proceeding with the December 30, 2016 foreclosure sale of the property. The chancellor also

granted Coast Plaza’s motion for a preliminary injunction enjoining RCH “from noticing or

otherwise attempting another foreclosure sale . . . until the merits of [Coast Plaza’s] claims

[we]re heard.” Additionally, the chancellor granted Coast Plaza’s ore tenus motion to

disqualify Yentzen from further representing RCH, finding that Yentzen “appears to have

participated in the matter in such a way that he may indeed be called as a witness[.]”

¶13.   On January 16, 2017, RCH filed a combined response asserting its affirmative

defenses and answer to Coast Plaza’s complaint as well as a motion to dismiss Coast Plaza’s

complaint and a request for damages. In the response, RCH contended Coast Plaza was

incapable of executing a deed in lieu on November 29, 2016, for three reasons: (1) the LLC

was dissolved and was not in good standing; (2) the LLC had previously conveyed the

property to Jennifer via quitclaim deed dated March 10, 1999, and recorded April 25, 2003;

and (3) the Gagnon Estate had not indicated a willingness to enter into any agreement with

RCH to execute a deed in lieu.

¶14.   On March 15, 2017, Thompson reinstated the LLC. Thompson had previously

attempted to reinstate the LLC on December 6, 2016, pursuant to RCH’s request. But the

parties later discovered that Thompson had mistakenly formed a new “Coast Plaza LLC”




                                              7
rather than reinstating the original LLC.2

¶15.   On May 31, 2017, the parties had a two-day trial on Coast Plaza’s complaint to

enforce the settlement agreement. During trial, the parties disputed, among other things,

whether the LLC had the authority to enter an agreement with RCH on November 30, 2016.

RCH asserted that the Revised Mississippi Limited Liability Company Act required Coast

Plaza to have a majority vote of the LLC’s members to agree to RCH’s offer of a deed in lieu

of foreclosure because the property was the LLC’s sole asset. RCH further asserted that, due

to Milton Gagnon’s death, a personal representative of the Gagnon Estate had to agree to

RCH’s offer. To support the Gagnon Estate’s purported agreement to RCH’s offer, Coast

Plaza offered an affidavit of James G. Gagnon dated May 25, 2017, six days before trial. The

affidavit provides:

       Affiant, James G. Gagnon, having been duly sworn upon oath, testifies as
       follows:

              (1) I am an adult citizen of the State of Louisiana, and I am above 21
       years of age[] and am fully competent to testify as to matters set forth herein
       and do so based on my knowledge.

              (2) Milton L. Gagnon passed testate on or about July 29, 2016.

            (3) No succession has yet been opened for the Estate of Milton L.
       Gagnon.

             (4) As the administrator and personal representative for the Estate of
       Milton L. Gagnon, I know that Milton L. Gagnon was a member of Coast


       2
       Upon realizing the mistake, Thompson dissolved the new “Coast Plaza LLC” that
was unintentionally formed on December 6, 2016.

                                             8
       Plaza, LLC, a Mississippi limited liability company.

               (5) I am familiar with the factual background and allegations at issue
       in Coast Plaza, LLC’s claims against RCH Mortgage Fund V, LLC concerning
       the strip shopping center located in Waveland, Mississippi.

             (6) As the administrator and personal representative for the Estate of
       Milton L. Gagnon, I authorize Michael J. Thompson, as member and manager
       of Coa[s]t Plaza, LLC, to negotiate with RCH Mortgage Fund V, LLC.

             (7) As the administrator and personal representative for the Estate of
       Milton [L]. Gagnon, I am providing Michael J. Thompson with proxy to vote
       Milton L. Gagnon’s interests in Coast Plaza, LLC.

             (8) As the administrator and personal representative for the Estate of
       Milton L. Gagnon, I authorize the law firm of Phelps Dunbar and Michael J.
       Thompson, Jr., Esq. to represent the Estate of Milton L. Gagnon in connection
       with Coast Plaza, LLC’s claims against RCH Mortgage Fund V, LLC.

       Further affiant sayeth not.[3]

¶16.   Following trial, the chancellor issued his findings of fact from the bench. The

chancellor found as follows:

       [T]he offer was made to pursue a deed in lieu of foreclosure and there was an
       acceptance of that. But the industry itself requires – or any title transfer
       requires a whole host of things to be done.

       ....


       3
          RCH objected to entering James Gagnon’s affidavit as an exhibit at trial. The
chancellor allowed the affidavit to be entered into evidence. However, after trial, the
Gagnon Estate filed a motion to revoke the affidavit and then filed a motion to withdraw and
strike the motion to revoke the affidavit. The chancellor granted the motion to withdraw and
strike the motion to revoke the affidavit. Then, the Gagnon Estate filed a second motion to
strike the affidavit on November 15, 2017. In both motions to revoke, the Gagnon Estate
disclaimed James Gagnon’s authorization of Thompson’s actions on behalf of Coast Plaza
detailed in the affidavit. The chancellor does not appear to have ruled on the second motion.

                                             9
       When you can’t convey or will not convey good title to the property, there’s
       – it’s over. And that’s what [Coast Plaza] told [RCH] on December 13, 2016.
       It will take five years to open the succession and another two years after that
       to transfer title. Well, there’s no sense in talking about any of the rest of it
       after that. The deal is done. It’s over. I don’t know if there’s any reason to
       discuss anything further. [RCH] certainly [is]n’t going to wait and should not
       be expected to wait seven years for [Coast Plaza] to transfer title to this
       property.

       ....

       When you have something as simple as an offer and acceptance on a shopping
       center, or the sale of it, or taking a deed in lieu of foreclosure, which is very
       similar, to me you have a whole host of blanks that haven’t been filled in. . . .
       And so, there’s a lot to it. In this case, you have a short email that says, we
       want to do a deed in lieu of foreclosure, and then it says, let me check with my
       partner. I’ve checked with my partner and we accept. That means all the rest
       of this stuff that I’m talking about that has to be done, y’all know it has to be
       done, both sides know it has to be done, that’s not the end of the deal when
       you just say, we agree to do this. You have all those other things.

       ....

       It is clearly – the offer was we’re going to take a deed in lieu of foreclosure
       and Mr. Thompson says, we can’t produce a deed for seven years. That ends
       it. There’s nothing else to talk about.

¶17.   The chancellor entered a final judgment on June 19, 2017. In the judgment, the court

found that “no settlement agreement was reached by or among the parties” and denied all

relief sought by Coast Plaza. Coast Plaza now appeals, contending the chancellor erred (1)

by allowing Yentzen to testify as an expert when he was not properly designated; (2) by

allowing Yentzen to offer expert testimony that did not meet the requirements of Rule 702

of the Mississippi Rules of Evidence; (3) in its application of the Revised Mississippi

Limited Liability Company Act; (4) by ruling the members of the LLC could not execute or

                                              10
ratify the settlement agreement; (5) by ruling the Gagnon Estate, acting through its executor

and personal representative, could not sign the deed in lieu as permitted by the Revised

Mississippi Limited Liability Company Act; (6) by failing to find the parties agreed to a

settlement; (7) by failing to enforce the settlement agreement; and (8) by failing to award

punitive damages and attorney’s fees. RCH cross-appeals, contending the chancellor erred

in finding that a settlement agreement existed between the parties.

                                STANDARD OF REVIEW

¶18.   “When reviewing a decision of a chancellor, this Court applies a limited abuse of

discretion standard of review.” Mabus v. Mabus, 890 So. 2d 806, 810 (¶14) (Miss. 2003).

“The chancellor, as the trier of fact, evaluates the sufficiency of the proof based on the

credibility of witnesses and the weight of their testimony.” Burns v. Haynes, 913 So. 2d 424,

428 (¶10) (Miss. Ct. App. 2005). “A chancellor’s findings will not be disturbed upon review

by this Court unless the chancellor was manifestly wrong, clearly [erred], or applied the

wrong legal standard.” Id. “However, on issues of law, our standard of review is de novo.”

Stroh v. Stroh, 221 So. 3d 399, 406 (¶17) (Miss. Ct. App. 2017).

                                        ANALYSIS

       I.     Coast Plaza’s Appeal

¶19.   While Coast Plaza raises a number of issues on appeal, one overarching issue is

dispositive. Because the LLC lacked the authority to agree to dispose of its only asset via

a deed in lieu of foreclosure, we agree with the chancellor’s holding that “no settlement


                                             11
agreement was reached by . . . the parties[,]” and we affirm the chancellor’s final judgment.

¶20.   Coast Plaza LLC was a Mississippi limited liability company, with two members,

Thompson and Milton Gagnon. At the time of Milton Gagnon’s death, the LLC did not have

a written operating agreement. As a result, the LLC and its members are governed by the

provisions of the Revised Mississippi Limited Liability Company Act (the “Act”),

Mississippi Code Annotated sections 79-29-101 to -1317 (Rev. 2013). See Miss. Code Ann.

§ 79-29-123. The Act’s statutory requirements serve as “default rules” governing limited

liability companies that do not have an operating agreement; those requirements are not

optional guidelines for limited liability companies’ members to follow, or disregard, as

convenient.

¶21.   Pursuant to the Act, the sale or disposition of assets that “would leave the limited

liability company without a significant continuing business activity . . . must be approved by

the members” via “the approval of at least a majority of the votes entitled to be cast on the

asset sale agreement . . . .” Miss. Code Ann. § 79-29-233(a), (c). Here, Coast Plaza was

attempting to dispose of its sole asset via a deed in lieu of foreclosure to RCH. Because

Thompson and Milton Gagnon each owned half of the LLC, Coast Plaza needed the assent

of both members to enter the purported settlement agreement with RCH.

¶22.   Regarding the death of a member, the Act provides:

       If a member who is an individual dies, a personal representative of the
       member’s estate may exercise all rights for the purpose of settling the estate,
       including the governance rights that were held by such member at the time of
       the member’s death and any power under an operating agreement of an

                                             12
       assignee to become a member.

Miss. Code Ann. § 79-29-709(2) (Rev. 2011). “‘Personal representative’ means, as to an

individual, the executor, administrator, guardian, conservator or other legal representative

thereof or the successor of such executor, administrator, guardian, conservator or legal

representative.” Miss. Code Ann. § 79-29-105(w).

¶23.   The Act allows any matter requiring a vote to be accomplished by the members during

a meeting, or by proxy, or through written consent:

       (a) Meetings of members may be held by means of telephone or other
       communications equipment by means of which all persons participating in the
       meeting can speak to and hear each other, and participation in a meeting
       pursuant to this subsection shall constitute presence in person at the meeting;

       (b) On any matter that is to be voted on, consented to or approved by members,
       or any action required or permitted to be taken by the members the members
       may take such action without a meeting, without prior notice and without a
       vote if a consent or consents in writing, setting forth the action so taken, shall
       be signed by the members owning at least the percent of the interests which
       would be necessary to authorize or take such action at a meeting at which all
       members entitled to vote thereon were present and voted.

       (c) On any matter that is to be voted on by members, the members may vote in
       person or by proxy, and the proxy may be granted in writing, by means of
       electronic transmission or as otherwise permitted by applicable law.

Miss. Code Ann. § 79-29-309(6)(a)-(c) (emphasis added). Thus, after his death, Coast Plaza

could have obtained the vote of Milton Gagnon’s LLC member interest in three ways: (1) by

vote of the Gagnon Estate’s personal representative during a members’ meeting; (2) by

consent executed by the Gagnon Estate’s personal representative; or (3) by proxy, in

accordance with the foregoing provisions of the Act.

                                              13
¶24.   The chancellor’s final judgment in this matter provided “no settlement agreement was

reached by or among the parties[.]” Although the chancellor did not include the specific

grounds on which he based the finding that there was no agreement to enforce, Coast Plaza

asserts that the chancellor misapplied the Mississippi Limited Liability Company Act and

ignored the authority provided to a personal representative of a deceased member under

section 79-29-709(2). Coast Plaza contends that “[p]er the Act, James Gagnon, as the

[p]ersonal [r]epresentative of the Gagnon Estate, was authorized to vote Milton Gagnon’s

membership interest in Coast Plaza, LLC, including ratifying the parties’ settlement

agreement, and authorizing and signing the deed in lieu.” While it is true that a personal

representative of a deceased LLC member’s estate may exercise that member’s rights for the

purpose of settling the deceased member’s estate, we find Coast Plaza’s contention is not

supported by the record. To the contrary, we find no evidence to indicate that the LLC’s

members timely complied with the Act’s clear requirements necessary to authorize the LLC

to agree with RCH to dispose of the LLC’s sole asset via a deed in lieu of foreclosure.

¶25.   The record reflects that RCH, through its representative Razook, on November 29,

2016, proposed to accept a deed in lieu of foreclosure from the LLC provided there were “no

liens or other debt on the property,” and the parties agreed to “the documents needed.” On

November 30, 2016, Thompson responded to Razook’s email and stated that he would be in

touch after he met with one of the “prime movers” of the Gagnon Estate to “bring the Estate

up to speed.” Later that day, Thompson emailed Razook again, stating, “Be advised that your


                                            14
offer is accepted.” Assuming arguendo that Razook’s initial email amounted to a contractual

“offer,”4 nothing in the contemporaneous exchanges between Coast Plaza and RCH

evidences (1) a vote by a majority of the LLC’s members (i.e., both Thompson and the

Gagnon Estate’s personal representative) to authorize the LLC to accept RCH’s offer, (2)

written consent from the Gagnon Estate’s personal representative authorizing the LLC to

accept RCH’s offer, or (3) authority from the Gagnon Estate’s personal representative “in

writing, by means of electronic transmission or as otherwise permitted by applicable law” for

Thompson to act as the Gagnon Estate’s proxy. Although Thompson testified at trial that he

“had conversations with James Gagnon and others in November” and that Thompson

believed he had verbally been given the proxy of the Gagnon Estate on November 30, 2016,

the record lacks supporting evidence sufficient to meet the Act’s plain requirements. The

record contains no company minutes, no consent resolution signed by a majority of the LLC

members, no written consent signed by the Gagnon Estate, and no timely proxy from the

Gagnon Estate’s personal representative.



       4
          In his findings from the bench, the chancellor appeared to question whether RCH’s
initial email proposal constitutes a contractual offer: “[T]o me you have a whole host of
blanks that haven’t been filled in . . . . In this case, you have a short email that says, we want
to do a deed in lieu of foreclosure, and then it says, let me check with my partner. I’ve
checked with my partner and we accept. That means all the rest of this stuff . . . has to be
done, . . . both sides know it has to be done, that’s not the end of the deal when you just say,
we agree to do this. You have all those other things.” RCH’s initial emails with Thompson
contain contingencies and caveats that belie a firm contractual offer, and our review of the
record raises questions about whether the parties ever satisfied the conditions precedent to
forming an enforceable contract.

                                               15
¶26.   Instead, the record contains an affidavit from James Gagnon, as the purported personal

representative of the Gagnon Estate, dated May 25, 2017, and offered as evidence at trial by

Coast Plaza.5 In his affidavit testimony, James Gagnon averred that “[n]o succession has yet

been opened for the Estate of Milton L. Gagnon,” but that, “[a]s the administrator and

personal representative for the [Gagnon Estate], I authorize [Thompson], as member and

manager of Coast Plaza, LLC, to negotiate with [RCH]” and further that “I am providing

[Thompson] with proxy to vote [the Gagnon Estate]’s interests in Coast Plaza, LLC.” To the

extent that the belated affidavit from James Gagnon was an attempt to remedy Coast Plaza’s

noncompliance with the Act’s requirements, it was too little, too late. While the affidavit

ostensibly gives Thompson the Gagnon Estate’s voting proxy and authorizes Thompson to

negotiate for the LLC with RCH, it is by its terms only prospective, not retroactive. And

even if the affidavit conferred retroactive authority to Thompson to act on behalf of the

Gagnon Estate, by May 2017 there was no agreement with RCH to ratify.                    RCH



       5
         Coast Plaza and the Gagnon Estate’s own actions and evidence undermine the force
of the affidavit. See supra n.2. After trial, Coast Plaza filed a motion for reconsideration
of the chancellor’s decision, contending that the chancery court’s findings at trial were based
in part on a mistake. Specifically, Coast Plaza asserted “it was recently discovered that the
Estate of Milton L. Gagnon opened succession in Jefferson Parish, Louisiana on November
16, 2016.” It is unclear why James Gagnon, who was named as “Independent Executor” in
the November 2016 Letters Testamentary, nonetheless swore in his May 2017 affidavit that
“[n]o succession has yet been opened for the Estate of Milton L. Gagnon.” It is also unclear
why the Gagnon Estate failed to provide the Letters Testamentary any time prior to Coast
Plaza’s motion for reconsideration, and particularly during November and December 2016,
when Thompson was negotiating with RCH. Regardless, the chancellor denied the motion
for reconsideration, and Coast Plaza does not challenge that ruling on appeal.

                                              16
unequivocally rescinded its offer to accept a deed in lieu of foreclosure on December 19,

2016.

¶27.    Pursuant to section 79-29-233(c), the LLC needed the approval of both Thompson and

the Gagnon Estate to agree to dispose of its sole asset via a deed in lieu of foreclosure to

RCH. Nothing in the record shows that the Gagnon Estate voted to accept RCH’s offer,

consented in writing to accept RCH’s offer, or timely authorized Thompson to vote as its

proxy. Rather, the record reflects that the LLC lacked the necessary authority to accept

RCH’s offer on November 30, 2016.6 Accordingly, the LLC could not validly accept RCH’s

offer, and there was no agreement for the chancellor to enforce.

¶28.    Further, even if the parties had reached an initial agreement, the contract would have

been frustrated by Coast Plaza’s admitted inability to timely provide RCH with a deed. As

stated by the chancellor, “Mr. Thompson says, we can’t produce a deed for seven years. That

ends it. There’s nothing else to talk about.” Once Thompson indicated that Coast Plaza

could not convey a deed, potentially for years, it was not possible for the parties to pursue

an agreement for a deed in lieu of foreclosure, and RCH could rescind its offer to do so. For

the foregoing reasons, the chancellor correctly found no settlement agreement existed among


        6
          Beyond the fact that the LLC lacked authority from its members to “accept” RCH’s
purported offer, as of November 30, 2016, the LLC did not even possess title to the property
and had been administratively dissolved since 2011. But the parties agreeably resolved the
title issue on December 6, 2016, when Thompson’s daughter quitclaimed the property back
to the LLC. Thompson also eventually reinstated the LLC on March 15, 2017, and “[t]he
administrative dissolution of a limited liability company [does] not impair the validity of any
contract . . . .” Miss. Code Ann. § 79-29-831(2).

                                              17
the parties and denied Coast Plaza’s complaint to enforce the settlement agreement.7 See

Miss. Code Ann. § 79-29-233(c).

¶29.   Coast Plaza additionally contends that RCH’s repudiation of the parties’ settlement

agreement was a breach of the implied covenant of good faith and fair dealing, which entitles

it to punitive damages and attorney’s fees. Coast Plaza failed to assert such a claim before

the trial court. “Failure to raise an issue in a trial court causes the operation of a procedural

bar on appeal.” Daniels v. Bains, 967 So. 2d 77, 81 (¶13) (Miss. Ct. App. 2007).

¶30.   Coast Plaza asserts that because it sought “all other general and equitable relief to

which [it was] entitled,” the issue was sufficiently preserved. We disagree. “This Court

simply refuses to review any allegation of error which is unsupported by the record.”

Douglas v. Blackmon, 759 So. 2d 1217, 1220 (¶9) (Miss. 2000) (quoting Vinson v. Johnson,

493 So. 2d 947, 950 (Miss. 1986)). Although the covenant is implied in all contracts, any

alleged breach of the covenant must be asserted at trial. Because Coast Plaza never asserted

a claim for the breach of the implied covenant of good faith and fair dealing, it is barred from

doing so on appeal.

       II.    RCH’s Cross-Appeal

¶31.   In its cross-appeal, RCH argues the chancellor “erred in finding a settlement



       7
          Because our holding that the chancellor correctly found that no settlement
agreement existed between the parties does not depend on any issue as to whether Yentzen
provided improper expert testimony during trial, we do not reach Coast Plaza’s assignments
of error regarding Yentzen’s testimony.

                                               18
agreement existed [among the parties].” But the final judgment specifically states that “the

Court hereby finds no settlement agreement was reached by or among the parties. . . .”

Accordingly, the chancellor granted the relief requested by RCH on appeal (i.e., that there

was no settlement agreement among the parties). RCH more specifically argues that the

chancellor erred in finding that Coast Plaza had the ability and authority to accept the

settlement offer. Based on our previous discussion, we agree. To the extent that the

chancellor indicated from the bench that Coast Plaza accepted RCH’s offer, any error was

harmless as the chancellor ultimately found no settlement agreement was reached and denied

Coast Plaza’s complaint to enforce the settlement agreement.

¶32.   ON DIRECT APPEAL: AFFIRMED. ON CROSS-APPEAL: AFFIRMED.

    BARNES, C.J., CARLTON AND J. WILSON, P.JJ., GREENLEE,
WESTBROOKS, TINDELL, McDONALD, LAWRENCE AND McCARTY, JJ.,
CONCUR.




                                            19